Citation Nr: 1814194	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to eligibility for dental treatment other than Class VI, to include as secondary to throat/tonsillar cancer status post radiation treatment.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for throat cancer and dental treatment as secondary to throat cancer.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2015.

The Board reflects that the Veteran also claimed compensation for his dental condition under 38 U.S.C. § 1151 and compensation for a dental disorder; the Agency of Original Jurisdiction (AOJ) denied the section 1151 claim in a February 2010 rating decision.  Although the Veteran submitted a March 2010 Notice of Disagreement with the section 1151 dental claim, he did not submit a timely substantive appeal, VA Form 9, following issuance of the December 2011 statement of the case as to that issue.  Moreover, in a December 2011 rating decision, the AOJ denied compensation for a dental disorder.  The Veteran did not appeal that rating decision, and that claim is also final.  The section 1151 and dental disorder compensation claims are therefore not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103 (2017).  

This Board initially denied service connection for throat cancer and entitlement to dental treatment in an October 2015 Board decision; the Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed in a July 2016 Joint Motion for Remand to vacate and remand the throat cancer and dental treatment claims for additional development.  The case was returned to the Board and the Board remanded those claims for additional development in September 2016 pursuant to the July 2016 Joint Motion for Remand and Court order.  

The case was returned to the Board in May 2017, at which time service connection for throat cancer was denied; the Board finds that claim is final at this time and it will no longer be discussed in this decision.  

The Board, however, remanded the claim of entitlement to dental treatment at that time in order to obtain a June 2010 VA dental treatment record that was noted in the October 2015 Board decision, pursuant to the directions in the Joint Motion for Remand.  The case has been returned at this time.  The June 2010 treatment record was not obtained.  Therefore, although the January 2018 supplemental statement of the case readjudicated the throat cancer issue-and discussed the inability to obtain the June 2010 record therein-the Board finds that the AOJ substantially complied with the Board's directives with regards to the dental treatment claim, as it appears that the January 2018 supplemental statement of the case, indeed, readjudicated the dental treatment claim and it appears that mention of throat cancer-which the Board denied in the May 2017 Board decision-was a typographical error.  

As a final matter, as the AOJ did not obtain the requested June 2010 record, the Board finds that there is no "expanded record" in this case, and therefore, proceeding with readjudication of the dental treatment issue by the Board at this time is not prejudicial to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  Ongoing VA dental treatment records from October 2004 through July 2016 show that the Veteran has been deemed eligible for dental treatment under Class VI.  

2.  The Veteran does not have a service-connected dental disability; is not a designated prisoner of war; does not have an aggravating dental condition; does not have a schedular 100 percent evaluation and is not entitled to a 100 percent rate by reason of individual unemployability; and has not been a participant in VA's vocational rehabilitation program under 38 U.S.C. Chapter 31, during any part of the appeal period.  



CONCLUSION OF LAW

The criteria for establishing entitlement to eligibility for dental treatment other than Class VI have not been met.  38 U.S.C. §§ 1712, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran has contended throughout the record that he developed dental issues after receiving radiation treatment through VA for throat/tonsillar cancer.  As a result, he is seeking dental treatment from VA.  Specifically, he has asserted that the radiation and chemotherapy treatment he received for his throat/tonsillar cancer caused teeth and gum problems because it took away his salivary glands.  He had also reported difficulty swallowing, resulting in the need to process foods and drink excess amounts of water.  In his January 2015 hearing before a DRO, he testified that the radiation caused his teeth to shatter and splinter into pieces in his gums, causing him to have contamination problems later on.  He also reported that he has had to have 10 teeth pulled by VA at one time, and that he was having yearly root canals at the VA.  

The Board has reviewed the Veteran's VA treatment records, particularly his dental treatment records from October 2004 through July 2016; those records demonstrate that the Veteran has chronic periodontal disease with carious teeth, as well as multiple missing/extracted teeth.  The Veteran has been provided dentures by VA for his missing teeth.  Those treatment records indicate that the Veteran's eligibility level for dental treatment is Class VI, as being medically necessary due to being clinically determined that his dental condition is complicating other medical conditions VA is treating.  

As it appears that the Veteran has been assigned a Class VI eligibility for dental treatment throughout the appeal period, the Board will focus solely on whether the Veteran meets any eligibility for dental treatment under any of the other Classes.  

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

A veteran who has a service-connected dental condition or disability may be authorized for any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  There is no time limitation for making application for treatment and there is no restriction as to the number of repeat episodes of treatment that the Veteran may receive.  See 38 C.F.R. § 17.161(a).  Additionally, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis, which is determined to be reasonably necessary for the correction of such noncompensable service-connected dental disability.  38 U.S.C. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).

Initially, it bears noting in this case that the Veteran does not meet the criteria for compensation (i.e., treated as a service-connected disability) for his dental condition, as it does not appear that the Veteran's missing teeth in this case are due to the loss of substance of body of the mandible or maxilla due to in-service trauma.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  VA determined such in a December 2011 rating decision, which the Veteran did not appeal.  That determination is final and not before the Board at this time.  

Moreover, the Veteran raised the issue of compensation under 38 U.S.C. § 1151 for his dental condition; such a dental condition, if found to be have been due to VA's negligent treatment, would function as a service-connected disability for purposes of dental treatment.  However, as noted in the Introduction, that claim was adjudicated in a February 2010 rating decision and that decision is final.  

Given that VA has previously determined that the Veteran does not have a service-connected dental disability and that determination is not before the Board at this time, the Board cannot assign Class I or II(a) eligibility in this case and eligibility for dental treatment under those Class designations are denied at this time.  

One-time dental treatment (Class II) is available to Veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, but 38 C.F.R. § 3.181 limits the outpatient dental treatment available to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  Likewise, one-time dental treatment (Class II(b)) is available to certain homeless and other enrolled veterans eligible under 38 U.S.C. § 2062, which provides that the dental benefits provided under this provision will be in the same manner as provided to a newly-discharged veteran.  See 38 U.S.C. § 2062(c); 38 C.F.R. §§ 17.161(d).  

The Board notes that the type of dental treatment described by Classes II and II(b) is less than the current dental treatment the Veteran receives, as he has had repeated treatment for his carious, treatable and/or missing teeth, including provision of dentures.  Therefore, the Board will deny designation under Classes II and II(b) at this time, as the Veteran has already been provided a more advantageous dental treatment benefit in this case.  

Next, veterans who were detained or interned as prisoners of war, as determined by the concerned military service department, will be authorized for any needed outpatient dental treatment (Class II(c)).  See 38 C.F.R. § 17.161(e).  In this case, the Veteran is not a designated prisoner of war and therefore the Board must deny eligibility for dental treatment under this Class designation.  

Also, a Class IIR designation is not warranted in this case, as there is no evidence that the Veteran previously applied for dental treatment, was denied, and made an application for retroactive benefits on or before April 5, 1983.  See 38 C.F.R. § 17.161(f).  

Veterans with a dental condition professionally determined to be an aggravating disability from a service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability (Class III).  See 38 C.F.R. § 17.161(g).  

In this case, the Veteran has specifically raised eligibility under this Class, as he has asserted that his dental problems the result of his treatment for throat cancer.  As noted in the Introduction, the Board denied service connection for throat cancer in the May 2017 Board decision.  

At this time, the Veteran's sole service-connected disability is hemorrhoids.  The Veteran has not alleged, nor is there any evidence of record that demonstrates that his dental condition is having a direct and detrimental effect upon his service-connected hemorrhoids; thus, the Board cannot find that the Veteran's dental condition is an "aggravating disability" in this case.  Consequently, the Board must deny eligibility for dental treatment under this Class designation at this time. 

Finally, veterans with service-connected disabilities rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized for any needed dental treatment (Class IV).  See 38 C.F.R. § 17.161(h).  Also, veterans who are participating in a rehabilitation program under 38 U.S.C. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g) (Class V).  See 38 C.F.R. § 17.161(i).

At this time, the Veteran is only shown to be service connected for his hemorrhoids at a noncompensable rate.  Due to the Veteran's schedular evaluation, he is not shown to be eligible for, nor is he shown to be at any time during the appeal period, an actual participate in a vocational rehabilitation under 38 U.S.C. Chapter 31.  Accordingly, the Board must also deny designation under Classes IV and V in this case.  

In short, the evidence of record demonstrates that VA has already assigned the Veteran a Class VI eligibility for dental treatment in this case.  As discussed above, eligibility under any other Class other than Class VI is not warranted in this case.  The Board must therefore deny the Veteran's claim for eligibility for dental treatment other than Class VI at this time.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Entitlement to eligibility for dental treatment other than Class VI is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


